PER CURIAM.
The assessment of “other court costs” in the amount of $27.50, without reference to any statutory authority, is stricken. See Bradshaw v. State, 638 So.2d 1024 (Fla. 1st DCA 1994). On remand, the trial court may reimpose such discretionary costs as are authorized by statute, either with reference to proper statutory authority or with a specific explanation as to what the cost assessment represents. In all other respects, the judgment and sentence are affirmed.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.